PER CURIAM: *
Gregory Kyle Wilson appeals the sentence imposed following his guilty plea to *472interstate travel in aid of racketeering. Wilson argues that (1) his sentence violates United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), (2) the Feeney Amendment violates the Separation of Powers Clause, and (3) his base offense level calculation violated Booker. The Government seeks to enforce the waiver. By its plain language and the circumstances surrounding sentencing, Wilson’s knowing and voluntary appeal waiver bars his challenge to his sentence. See United States v. Burns, 433 F.3d 442, 450-51 (2005); United States v. Bond, 414 F.3d 542, 545 (5th Cir.2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.